DETAILED ACTION
This is responsive to the application filed 05 December 2019.
Claims 1-10 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is directed to a “computer readable storage medium”.
As per the USPTO notice signed by director David Kappos on 01/26/2010:
“The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory 
	Since Applicant’s specification does not explicitly and expressly exclude non-transitory mediums, the scope of Applicant’s “computer readable storage medium” includes signal-based mediums. A signal is a form of energy and does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) since it is clearly not a series of steps of acts to constitute a process, not a tangible physical article or object, which is some form of matter, to be a product and constitute a manufacture or a machine, and not a composition of two or more substances to constitute a composition of matter.
	Amending the claim to recite a ‘non-transitory computer readable storage medium’ would overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PGPub 2014/0167940) in view of Bharitkar et al. (US PGPub 2015/0154966).
Claim 1:
Choi discloses a method for audio signal processing, comprising steps of: 
obtaining an inputted audio signal; processing the audio signal to obtain at least one audio feature (“obtaining perceptive characteristic information of the audio signal from the audio signal provided”, [0013]); 
determining at least one vibration feature corresponding to the at least one audio feature (“obtaining perceptive characteristic information of the haptic corresponding to the obtained perceptive characteristic information of the audio signal;”, [0013]); and 
generating a vibration signal corresponding to the audio signal according to the at least one vibration feature (“converting the perceptive characteristic information of the haptic into a haptic signal”, [0013], see also “the haptic signal may be designed to include vibrations”, [0048]). 
Choi does not explicitly disclose that processing the audio signal to obtain at least one audio feature comprises parsing the audio signal.
In a similar system converting an audio signal into a haptic signal, Bharitkar discloses parsing the audio signal to obtain at least one audio feature (“the haptic signal is derived from the low frequency information audio signal … The signal analysis is frame based”, [0090]).

Claim 2:
Choi in view of Bharitkar discloses the method for audio signal processing as described in claim 1, wherein the at least one audio feature comprises at least one of a beat duration, a note ratio, an audio intensity, an audio roughness and an intensity peak of the audio signal (Choi, [0014]). 
Claim 3:
Choi in view of Bharitkar discloses the method for audio signal processing as described in claim 2, wherein the at least one vibration feature comprises at least one of a vibration intensity, a vibration frequency and a vibration waveform (Choi, [0014]). 
Claim 4:
Choi in view of Bharitkar discloses the method for audio signal processing as described in claim 3, wherein the beat duration is inversely proportional to the vibration frequency and/or inversely proportional to the vibration intensity and/or directly proportional to the vibration wavelength; the note ratio is directly proportional to the vibration frequency and/or directly proportional to the vibration intensity and/or inversely proportional to the vibration wavelength; the audio intensity is directly proportional to the vibration frequency and/or directly proportional to the vibration intensity and/or inversely 
Claim 5:
Choi in view of Bharitkar discloses the method for audio signal processing as described in claim 4, wherein the step of determining at least one vibration feature corresponding to the at least one audio feature comprises: determining the at least one vibration feature corresponding to the at least one audio feature of the audio signal according to a preset correspondence between the at least one audio feature and the at least one vibration feature (Choi, [0015], see also [0050]). 
Claim 7:
Choi in view of Bharitkar discloses the method for audio signal processing as described in claim 1, comprising after the step of generating the vibration signal corresponding to the audio signal according to the at least one vibration feature: obtaining an inputted motor parameter (a superset of parameters such as spatial position parameter); obtaining and outputting a vibration waveform signal according to the motor parameter and the vibration signal (Bharitkar, “a superset of parameters that can be appropriately decoded at a decoder on a decoding device for driving at least one of a variety of haptic actuators (e.g., rotating motor, linear-resonant actuator LRA, piezo-haptic transducer, etc.). The decoding device may have one or more than one type of haptic actuator and these could be spatially located on the device. Additionally, the parameters used for representing haptic information may include a spatial position parameter to trigger a corresponding spatially located haptic actuator on the device”, [0051], see also [0064]). 
Claim 8:
Choi in view of Bharitkar discloses a device for audio signal processing, comprising modules (Choi, [0060], see also Bharitkar, [0130]) configured to perform the steps of process claim 1 as shown above. 
Claim 9:
Choi in view of Bharitkar discloses an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, the instructions, when being executed by the at least one processor, cause the at least one processor to perform (Choi, [0041] and [0071], see also Bharitkar, [0130]) the method for audio signal processing as described in claim 1. 
Claim 10:
Choi in view of Bharitkar discloses a computer readable storage medium storing a computer program, wherein the computer program, when being executed by a processor, cause the processor to implement (Choi, [0041] and [0071] , see also Bharitkar, [0130]) the method for audio signal processing as described in claim 1.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein the step of parsing the audio signal to obtain at least one audio feature comprises: dividing the audio signal into a plurality of segments, and then respectively calculating a speed, a number of notes, and a spectral relationship of each of the plurality of segments of the audio signal; determining a beat duration of each of the plurality of segments of the audio signal according to the speed of each of the plurality of segments of the audio signal; and/or, determining a note ratio of each of the plurality of segments of the audio signal according to the number of notes of each of the plurality of segments of the audio signal and the duration of each of the plurality of segments of the audio signal; and/or, determining an audio intensity of each of the plurality of segments of the audio signal according to the spectral relationship of each of the plurality of segments of the audio signal; and/or, determining an audio roughness of each of the plurality of segments of the audio signal according to the spectral relationship of each of the plurality of segments of the audio signal; and/or, determining the intensity peak of each of the plurality of segments of the audio signal according to a total number of frames of each of the plurality of segments of the audio signal and a ratio of the intensity peak of each of the plurality of segments of the audio signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US PGPub 2016/0027264) discloses a method for generating a haptic signal with auditory saliency estimation from an audio signal. The method includes detecting audio characteristic information of a bass component and audio characteristic information of a treble component from a received audio signal, estimating auditory saliency with respect to the audio signal based on the two types of audio characteristic information, and calculating a tactile signal based on the auditory saliency.
Bhatia et al. (US PGPub 2012/0206247) discloses a haptic conversion system that intercepts frames of audio data, such as a digital audio signal, converts the frames into a haptic signal, and plays the created haptic signal through an actuator to produce haptic effects. The haptic signal is based on a maximum value of each audio data frame, which defines a magnitude of the haptic signal. The haptic signal is applied to the actuator configured to receive the haptic signal, where the actuator utilizes the haptic signal to generate the one or more haptic effects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657